Citation Nr: 1000948	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  07-04 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
muscle tension headaches and common migraines (claimed as 
Gulf War Syndrome) and to include as due to an undiagnosed 
illness.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
benign fasciculations, manifested by muscle spasms and loss 
of muscle control, (claimed as Gulf War Syndrome) and to 
include as due to an undiagnosed illness.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
gastroesophageal reflux disease (GERD) (claimed as Gulf War 
Syndrome) and to include as due to an undiagnosed illness.  

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for Gulf 
War Syndrome and to include as due to an undiagnosed illness.  

REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to February 
1992, to include in Southwest Asia.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

It is noted that service connection has already been 
established for post-traumatic stress disorder (PTSD) and 
gait instability with sway of the right lower extremity, both 
conditions as due to Gulf War Syndrome.  Service connection 
is also in effect for bilateral hearing loss.  

By way of background, the Board notes that in a May 2000 
rating decision, the RO, in part, denied each of the claims 
currently listed on the title page of this decision.  The 
Veteran was notified in writing of the RO's action, but he 
did not appeal the determination.  In a rating determination 
in February 2003, the claims were once again denied.  He was 
notified and submitted a timely notice of disagreement, and 
an appropriate statement of the case (SOC) was issued in 
August 2003.  He was informed that he had 60 days to perfect 
his appeal, but his VA FORM 9 was received well after that 
date.  The Veteran was informed that he had failed to perfect 
his appeal as to these claims in correspondence dated in 
October 2004.  

Based on the above facts, it is concluded that the Board does 
not have jurisdiction to consider a claim that has been 
previously adjudicated unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must find that new and material evidence has been presented.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  See 
also Winters v. West, 12 Vet. App. 203 (1999).  Therefore, 
although the RO in the current appeal has reviewed the claim 
on a de novo basis, the issues are as stated on the title 
page.  

As will be explained below, the Board is reopening the claims 
of service connection as listed on the title page.  The Board 
will then remand the claims to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for further 
development and consideration before readjudicating it on the 
underlying merits.  While it has been determined that new and 
material evidence has been received to reopen the claims on 
appeal, additional evidentiary development is necessary.  
Thus, the claims of service connection for conditions 
(claimed as due to Gulf War Syndrome) and to include as due 
to an undiagnosed illness, to include the following 
conditions: muscle tension headaches, migraines, benign 
fasciculations, to include muscle spasms and loss of muscle 
control, and GERD, will be remanded.  These issues are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a rating determination in May 2000 and confirmed in 
February 2003, the Veteran's claims of service connection for 
conditions (claimed as due to Gulf War Syndrome) and to 
include as due to an undiagnosed illness, to include muscle 
tension headaches, migraines, benign fasciculations, to 
include muscle spasms and loss of muscle control, and GERD, 
were denied.  It was essentially held that none of the 
disorders was related to service.  Appellant was provided 
notice and the initial decision was unappealed, and the 
second appeal was not perfected.  

2.  Evidence received since the February 2003 rating decision 
includes evidence that relates to an unestablished fact 
necessary to substantiate the claims, is not cumulative or 
redundant of the evidence previously of record and is 
sufficient to raise a reasonable possibility of 
substantiating the claims.  


CONCLUSION OF LAW

New and material evidence has been received to reopen claims 
of entitlement to service connection for conditions (claimed 
as due to Gulf War Syndrome) and to include as due to an 
undiagnosed illness, to include muscle tension headaches, 
migraines, benign fasciculations, to include muscle spasms 
and loss of muscle control, and GERD.  38 U.S.C.A. §§ 5108, 
7105 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009 ).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  In addition, they define the obligation 
of VA with respect to its duty to assist a claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  Subsequent judicial decisions have clarified the 
duties to notify and assist imposed by the VCAA, to include 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 ((Fed. Cir. 2006); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In light of the favorable determinations with respect to 
whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for conditions 
(claimed as due to Gulf War Syndrome) and to include as due 
to an undiagnosed illness, to include muscle tension 
headaches, migraines, benign fasciculations, to include 
muscle spasms and loss of muscle control, and GERD, and the 
need to remand these issues for additional information with 
regard to the merits of the case, no further discussion of 
VCAA compliance is needed.  

Conditions (claimed as due to Gulf War Syndrome) and to 
include as due to an undiagnosed illness, to include muscle 
tension headaches, migraines, benign fasciculations, to 
include muscle spasms and loss of muscle control, and GERD.

Background

Initially, the Veteran was denied entitlement to service 
connection for each of the conditions as listed above in an 
unappealed rating decision, dated in May 2000, based on the 
RO's determination that the Veteran did not present evidence 
of any of these conditions during service.  Moreover, these 
conditions were first noted many years after service, and no 
medical personnel had associated these conditions to active 
service, to include as due to an undiagnosed illness.  The 
evidence then of record included rebuilt folders with 
summarization of the Veteran's service treatment records 
(STRs) and post service VA documents, as well as numerous 
statements as received by friends of the Veteran.  

Considered at the time of the RO determination in February 
2003 were all of the documents mentioned above, as well as 
additional private and VA treatment records.  While these 
documents reflect treatment for the conditions on appeal, no 
medical personnel associated such with the Claimant's 
military service, to include as due to an undiagnosed 
illness.  

Criteria and Analysis

Because the Veteran did not perfect a timely appeal as to the 
February 2003 denial of his claims for service connection, 
that decision became final and binding on him based on the 
evidence then of record.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.104(a), 20.200, 20.1103 (2009).  
This means there must be new and material evidence since that 
decision to reopen these claims and warrant further 
consideration of it on a de novo basis.  38 U.S.C.A. § 5108, 
38 C.F.R. § 3.156; Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

According to 38 C.F.R. § 3.156(a) (2009), new evidence means 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.

Materiality contemplates evidence that "tend[s] to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  The 
Court in Evans held that the evidence to be considered is 
that added to the record since the last final denial on any 
basis.  Id.  When determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
In Kutscherousky v. West, 12 Vet. App. 369 (1999), the Court 
held that the prior holding in Justus that the credibility of 
the evidence is to be presumed was not altered by the Federal 
Circuit's decision in Hodge.

Evidence added to the record since February 2003 includes a 
VA physician's March 2005 statement in which he noted that 
the Veteran continued to be seen for psychiatric and 
undiagnosed physical complaints.  He stated that he agreed 
with the Veteran's previous psychiatrist that, in addition to 
having PTSD, the Veteran met the VA's criteria for 
"medically unexplained chronic multi-symptoms illnesses" 
that are commonly associated with service in the Gulf War.  
This evidence is new.  Furthermore, it is not cumulative or 
redundant of the evidence previously of record, relates to an 
unestablished fact necessary to substantiate the claims, and 
is sufficient to raise a reasonable possibility to 
substantiate the claims.  Accordingly, it is new and material 
and reopening of the claim for service connection for 
conditions (claimed as due to Gulf War Syndrome) and to 
include as due to an undiagnosed illness, to include muscle 
tension headaches, migraines, benign fasciculations, to 
include muscle spasms and loss of muscle control, and GERD, 
is in order.  


ORDER

New and material evidence having been submitted, the claims 
of entitlement to service connection for disorders (claimed 
as due to Gulf War Syndrome) and to include as due to an 
undiagnosed illness, to include muscle tension headaches, 
migraines, benign fasciculations, to include muscle spasms 
and loss of muscle control, and GERD, are reopened; to this 
extent only, the appeal is granted to this extent.


REMAND

It is noted that the most recently dated treatment record in 
the claims folder is from 2005.  All subsequently dated 
treatment records, private and VA, should be obtained upon 
remand.  Also, it is the Board's determination that a 
complete examination of the Veteran for his symptoms of an 
undiagnosed illness is warranted.  

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c)(4) (2009).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the 
Veteran and request that he identify 
the names, addresses, and approximate 
dates of treatment for all VA and non-
VA health care providers who have 
treated him for any conditions on 
appeal.  Any records that are not 
currently included in the claims file 
should be obtained and added to the 
file.  With any necessary authorization 
from the Veteran, the RO/AMC should 
attempt to obtain copies of pertinent 
treatment records identified by the 
Veteran that are not currently of 
record.  All efforts to obtain these 
records must be documented in the 
claims file.  If any records cannot be 
obtained, it should be so stated, and 
the Veteran is to be informed of any 
records that could not be obtained.  If 
pertinent records are received, the 
RO/AMC should ensure that VCAA 
examination and medical opinion 
requirements under 38 C.F.R. 
§ 3.159(c)(4) are met as to this issue.  

2.  Thereafter, the Veteran should be 
scheduled for a comprehensive 
examination to determine the nature and 
etiology of any disability with respect 
to his claims for service connection 
for disabilities due to an undiagnosed 
illness (Gulf War Syndrome).  The 
examiner must be provided with the 
Veteran's claims file for review in 
conjunction with the examination.  A 
detailed medical history should be 
reported.  All pertinent symptomatology 
and findings should be reported in 
detail.  All indicated diagnostic tests 
and studies should be accomplished.  
The examiner should review the claims 
folders.  Based on a review of all 
medical documentation and history on 
file, including a review of the summary 
of the STRs, the examiner should 
provide a well-reasoned opinion as to 
the likelihood that the Veteran now has 
muscle tension headaches, migraines, 
benign fasciculations, claimed as 
muscle spasms and loss of muscle 
control, and GERD, as primary 
diagnoses, if present, or as the result 
of an undiagnosed illness.  If a 
diagnosed illness is found, the 
examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) 
the result of disease or injury 
attributable to active military 
service.

If any disorder is not due to a known 
diagnosis, the examiner should so 
specify and state whether it is a 
chronic condition that is attributable 
to an undiagnosed illness.  Each 
claimed disability cited above should 
be specifically addressed.  The 
examiner must set forth the complete 
rationale underlying any conclusions or 
opinions.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further consideration, if 
in order.  

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


